J-S60029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.G.                        IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA




    APPEAL OF: M.G.

                                                       No. 1142 MDA 2019


                  Appeal from the Order Entered June 25, 2019
                 In the Court of Common Pleas of Centre County
                          Civil Division at No: 19-2142


BEFORE: SHOGAN, STABILE, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                          FILED JANUARY 27, 2020

        Appellant, M.G., appeals from the June 25, 2019 order directing him to

undergo involuntary inpatient treatment pursuant to § 303 of the Mental

Health Procedures Act (“MPHA”), 51 P.S. § 7303, 1976 P.L. 817, as amended.

We affirm.

        The trial court recited the pertinent facts in its Pa.R.A.P. 1925(a)

opinion:

               [State    Correctional     Institution  (“SCI”)]    Rockview
        psychiatrist, Dr. Rashid Chaudry, M.D., testified that Appellant
        suffers from Unspecified Schizophrenia Spectrum Disorder, and
        has not taken his prescribed medication, Zyprexa. Appellant was
        referred to the Mental Health Unit at SCI-Rockview after he
        attempted to commit suicide while at [SCI] Phoenix. Appellant
        has had multiple suicide attempts in the past, and Dr. Chaudry
        testified that any future suicide attempts could be more lethal than
        the last. At the time of the hearing, personnel at the Mental Health
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S60029-19


       Unit were still trying to assess Appellant because Appellant denied
       he attempted suicide, denied his history of mental illness, and was
       not willing to be forthcoming with information regarding his recent
       or past suicide attempts. Dr. Chaudry concluded Appellant was a
       danger to himself.

Trial Court Opinion, 9/6/19, at 3.

       In the suicide attempt at issue, prison authorities found string hanging

from a vent in Appellant’s cell.         N.T. Hearing, 6/17/19, at 12.   Appellant

testified that he did not intend to attempt to hang himself, and that the string

may have been left there by cell’s prior occupant. Id. at 12-13.

       Section 303, as pertinent here, authorizes involuntary emergency

treatment for a person already subject to treatment under § 3021 whenever

the necessary treatment is likely to extend beyond 120 hours.             51 P.S.

§ 7303(a). To impose involuntary treatment under Section 303, the trial court

must find by clear and convincing evidence that the subject is severely

mentally disabled. In re S.B., 777 A.2d 454, 456 (Pa. Super. 2000). Section

301 of the MHPA provides that a person is severely mentally disabled when,

among other things, he is a clear and present danger to himself:

       (2) Clear and present danger to himself shall be shown by
       establishing that within the past 30 days:

                                           […]

       (ii) the person has attempted suicide and that there is the
       reasonable probability of suicide unless adequate treatment is
       afforded under this act. For the purposes of this subsection, a clear
       and present danger may be demonstrated by the proof that the
____________________________________________


1 51 P.S. § 7302. Appellant does not dispute that he was subject to treatment
under § 7302.

                                           -2-
J-S60029-19


      person has made threats to commit suicide and has committed
      acts which are in furtherance of the threat to commit suicide[.]

51 P.S. § 7301(b)(2)(ii). On appeal, we must determine whether the record

adequately supports the trial court’s findings.       Commonwealth ex rel.

Gibson v. DiGiacinto, 439 A.2d 105, 107 (Pa. 1981).

      The record in this case confirms that Appellant has attempted suicide on

multiple occasions, and Dr. Chaudry opined that Appellant was likely to

succeed unless he was treated.      Regardless of Appellant’s denials, and his

claim that he was not responsible for the string hanging from the vent in his

cell, the record plainly supports the trial court’s order.

      We have reviewed the parties’ briefs, the applicable law, the record of

the June 7, 2019 hearing, and the trial court’s opinion. We affirm the order

based on the trial court’s well-reasoned opinion. We direct that a copy of that

opinion be filed along with this memorandum.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/27/2020



                                       -3-
                                                                                               Circulated 12/30/2019 05:17 PM


                                                                      .RE�l SEP e S 2019        .   •$,




               IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                    CIVIL ACTION - LAW

      IN THE INTEREST OF:

                                       M.G.                            No. 2019-2142



      Attorney for Appellant:                                          David Crowley, Esq.
      Attorney for Appe!!ee:                                           Daniel McGee, Esq.



                         Opinion in Response to Matters Complained of on Appeal

      Ruest, P.J.

               M. G. (Appellant) filed an appeal on July 11, 2019 to a Report of the Mental Health

      Hearing Officer and an accompanying Order entered June 20, 2019, and an Order of Court

      entered June 25, 2019 denying Appellant's Petition for Review of Certification to lnvoiuntary

      Inpatient Mental Health Treatment. Appellant filed a Concise Statement of Matters ComRl�in\�c;l ., ·
                                                                                                  � ·\  , .! ·;
                                                                                           t--1 '"11> .( f .: -'.
      of on Appeal on July 29, 2019. Upon review of Appellant's Statement, th�f�.ggg H�>e�,I_IY�-� · '._2:;-,::..
                                                                                                     J.. ��;:;       'I
                                                                                                         ........ \i'"
                                                                                       '-0-
                                                                                                 u
                                                                                       ·-J.�1�,- N.. �        Appellant filed a notice of appeal on July 11, 2019 and the Court ordered a concise

 statement on July 16, 2019. Appellant filed his concise statement on July 29, 2019.

                                            Discussion

        Appellant raises one matter on appeal:

        Did the government Jack sufficient evidence to involuntarily commit Appellant to
        involuntary psychiatric treatment as it failed to present clear and convincing
        evidence of conduct supporting a conclusion that death or serious physical
        debilitation or bodily injury were likely imminent if he were not forced into
        treatment?

        50 P.S. §7303 provides for Court-ordered involuntary treatment not to exceed twenty

days. The statute specifically provides:

        (a) ... Application for extended involuntary emergency treatment may be made for
        any person who is being treated pursuant to section 302 whenever the facility
        determines that the need for emergency treatment is likely to extend beyond 120
        hours. The application shall be filed forthwith in the court of common pleas, and
        shall state the grounds on which extended emergency treatment is believed to be
        necessary.

50 P.S. §7303(a). A person who is severely mentally disabled may be subject to involuntary

emergency examination and treatment when, as a result of his mental illness, that person's

"capacity to exercise self-control, judgment and discretion in the conduct of his affairs and social

relations or to care for hrs own personal needs is so lessened that he poses a clear and present

danger of harm to others or to himself[.)" 50 P.S. 7301 (a). A person poses a clear and present

danger to himself when

       (ii) the person has attempted suicide and that there is the reasonable probability
       of suicide unless adequate treatment is afforded under this act. For the purposes
       of this subsection, a clear and present danger may be demonstrated by the proof
       that the person has made threats to commit suicide and has committed acts which
       are in furtherance of the threat to commit suicide[.)

50 P.S. §7301 (2)(ii). The government must prove by clear and convincing evidence that a

person is in need of involuntary commitment and treatment beyond 120 hours. In re Hancock,

719 A.2d 1053, 1057 (Pa. Super. Ct. 1998).




                                                 2
                                                                                      Appendix "D-111
        Upon a Petition for Review of Appellant's involuntary commitment, this Court listened to

 the audio of the hearing held June 17, 2019 at SCI-Rockview. At the hearing, SCI-Rockview

 psychiatrist, Dr. Rashid Chaudry, M.D., testified that Appellant suffers from Unspecified

 Schizophrenia Spectrum Disorder, and has not taken his prescribed anfipsychotlc medication,

 Zyprexa. Appellant was referred to the Mental Health Unit at SCI-Rockview after he attempted

to commit suicide while at the State Correctional Institution Phoenix. Appellant has had multiple

suicide attempts in the past, and Dr. Chaudry testified that any future suicide attempts could be

more lethal than the last. At the time of the hearing, personnel at the Mental Health Unit were

still trying to assess Appellant because Appellant denied he attempted suicide, denied his

history of mental illness, and was not willing to be forthcoming with information regarding his

recent or past suicide attempts. Dr. Chaudry concluded Appel Jant was a danger to himself. The

Court found Dr. Chaudry's assessment of Appellant demonstrated, by clear and convincing

evidence, Appellant was in a present danger of inflicting harm on himself.

        For all of the above reasons, the Court respectfully suggests that the Superior Court

should affirm the Order of Court directing Appellant be committed to inpatient treatment at the

Mental Health Unit at SCI-Rockview entered June 20, 2019, and the Order of Court entered

June 25, 2019 denying Appellant's Petition for Review of Certification to Involuntary Inpatient

Mental Health Treatment.



                                             BY THE COURT:




                                             Pamela A. Ruest, President Judge


Date: September 6, 2019




                                                3
                                                                                     Appendix "D-2"